DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species II in the reply filed on 1/21/22 is acknowledged.  No clear indication is given as to whether the election is made with traverse or without traverse.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Claims 4 & 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to one or more nonelected inventions, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 & 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste et al. (US 2012/0002256 A1, from IDS) in view of Schultz et al. (US 2017/0075119 A1, from IDS).
Lacoste and Schultz disclose HUDs. Therefore, they are analogous art.
Regarding claim 3, Lacoste discloses a head up display (HUD) system comprising: one or more light sources (Fig. 9: R, G, B – lasers) and one or more phase modulators configured to generate and output a hologram (Fig. 9: SLM; para [0115]: hologram SLM); and a replicator configured to receive the hologram (Fig. 9: 1050 – image replication optics), to generate N replications of the hologram from the hologram, and to output the N replications of the hologram, wherein N is an integer greater than or equal to 2 (para [0114]: plurality of replicated images), wherein the replicator includes: a transmissive element configured to receive the hologram and to output the N replications of the hologram (see Fig. 9: top element); and a reflective element configured to reflect light toward the transmissive element (see Fig. 9: bottom element); and a transparent element disposed between the transmissive element and the reflective element (see Fig. 9: waveguiding region), and wherein the transmissive element includes a first region where the hologram is received by the transmissive element (see Fig. 9) and N regions 
Lacoste neither teaches nor suggests the N regions have N different transmittances, respectively, and wherein values of the N different transmittances increase in non-linear steps in a direction from a first one of the N regions located adjacent to the first region to a last one of the N regions to equalize intensities of the N replications of the hologram transmitted through the transmissive element.  
However, Schultz discloses a replicator including a transmissive element configured to receive an image and to output N replications of the image (Fig. 6B: 44a – reflector, including fully transmissive region 46a and partially transmissive region 46b); and a reflective element configured to reflect light toward the transmissive element (Fig. 6B: 44b - reflector); and a transparent element disposed between the transmissive element and the reflective element (see Fig. 6B: waveguiding region), and wherein the transmissive element includes a first region where the hologram is received by the transmissive element (Fig. 6B: 46a – fully transmissive region) and N regions arranged adjacent to the first region where each of the N replications of the hologram are transmitted through the N regions of the transmissive element, respectively (Fig. 6B: 46b – partially transmissive region; see also Fig. 6C), wherein the N regions have N different transmittances, respectively, and wherein values of the N different transmittances increase in non-linear steps in a direction from a first one of the N regions located adjacent to the first region to a last one of the N regions (see Fig. 6C) to equalize intensities of the N replications of the hologram transmitted through the transmissive element without the need for an additional 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUD of Lacoste such that the N regions have N different transmittances, respectively, and wherein values of the N different transmittances increase in non-linear steps in a direction from a first one of the N regions located adjacent to the first region to a last one of the N regions to equalize intensities of the N replications of the hologram transmitted through the transmissive element, in order to provide a uniform output image while accounting for light loss, coating tolerances, and other variables.
Regarding claim 13, Lacoste and Schultz disclose the reflective element has a reflectivity of 100 percent (see Lacoste Figs. 3 & 8; see also Schultz para [0053]: 100% reflectance of visible light).  
Regarding claim 14, Lacoste and Schultz disclose the transparent element includes at least one of: glass; and a transparent plastic (see Schultz Fig. 6A & para [0067]: optical glass).  
Regarding claim 15, Lacoste and Schultz disclose the replicator is configured to generate and output the N replications of the hologram such that each of the N replications of the hologram has the same intensity (Lacoste para [0034]).  
Regarding claim 16, Lacoste and Schultz neither teach nor suggest the N replications of the hologram are spaced by a gap that is greater than zero and less than 2 millimeters (Lacoste para [0080]: replicas are slightly spaced apart).
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of this modification includes ensuring a seamless image is provided to a viewer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUD of Lacoste and Schultz such that the N replications of the hologram are spaced by a gap that is greater than zero and less than 2 millimeters, in order to provide a seamless image to a viewer.
Regarding claim 17, Lacoste and Schultz disclose the replicator is configured to output the N replications of the hologram onto a substrate (Lacoste Fig. 9A: 1052 – semi-transmissive optical element; see para [0114]).  
Regarding claim 18, Lacoste and Schultz disclose the substrate includes a windshield of a vehicle (Lacoste para [0114]: cockpit display).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lacoste et al. (US 2012/0002256 A1) in view of Schultz et al. (US 2017/0075119 A1), further in view of Alexander et al. (US 2016/0377865 A1).
Lacoste, Schultz and Alexander disclose HUDs. Therefore, they are analogous art.
Regarding claim 5, Lacoste and Schultz disclose the transmissive element is configured to provide the N different transmittances in the N different regions (Lacoste para [0034] & Schultz Fig. 6C).  
Lacoste and Schultz neither teach nor suggest the transmissive element includes one or more dielectric layers configured to provide the N different transmittances in the N different regions.  
However, Alexander discloses a HUD comprising a replicator comprising one or more dielectric layers (Fig. 5 & para [0087]: partial reflectors 551-553 can include dielectric coatings). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HUD of Lacoste and Schultz such that the transmissive element includes one or more dielectric layers configured to provide the N different transmittances in the N different regions, as taught by Alexander, in order to facilitate different transmittances in the different regions by, for example, changing the number of dielectric films or their thicknesses to adjust the transmittance and other properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872